14 F.3d 597NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Jerry Harold HARVEY, Sr., Defendant-Appellant.
No. 92-6657.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1993.Decided Dec. 20, 1993.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.
Jerry Harold Harvey, Sr., appellant pro se.
John Patrick Rowley, III, Office of the U.S. Atty., for appellee.
S.D.W.Va.
AFFIRMED.
Before WILKINS and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Jerry Harold Harvey, Sr., appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Harvey, No. CR-89-136-5, No. CA-91-708-5 (S.D.W. Va.  May 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.